Spencer, J.
— The sole question presented by this appeal arises. out of the action of the trial court *47in sustaining a demurrer to appellant’s amended complaint, which charges appellee with negligence in its treatment of appellant’s decedent immediately after his injury in appellee’s service. The case has been carefully briefed by counsel for appellant, but the appellee has made no effort, prior to the distribution of the cause for final determination, to file any brief in support of the judgment of the trial court. We have frequently held that such an omission may be taken to be a confession of the errors complained of, and we are constrained here to apply that rule.
Judgment reversed.
Note. — Reported in 113 N. E. 294. See 3 C. J. 1446; 2 Cyc 1024; Ann. Cas. 1914A 485.